Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.	Claims 21-26 are pending in this application and are currently subject to species election. It is noted that claim 21 recites “the first biomarker comprises a target antibody against KDR, PIM1, CCNB1, LGALS8, GDF15, AMACR, RPL23, SFRP4, QSCN6, TP53, NCAM2, HOXB13, SH3GLB1, CLDN4, PTEN, MUC1, KLK3, BIRC5, RPL30, and CLDN3; wherein the second biomarker comprises a target antibody against ACPP, BCL2, CXCR4, IL-6, IL-8, PSA(F) (free PSA), PSA(T) (total, or free plus bound PSA), or PTGER2.  In the interests of compact prosecution, it appears that the and should be or.  Appropriate correction is required and requested to promote compact prosecution in response to this action. 

2.	This application contains claims directed to patentably distinct species of biomarker detection panels comprising a first biomarker and a second biomarker, wherein the first biomarker comprises a target antibody against KDR, PIM1, CCNB1, LGALS8, GDF15, AMACR, RPL23, SFRP4, QSCN6, TP53, NCAM2, HOXB13, SH3GLB1, CLDN4, PTEN, MUC1, KLK3, BIRC5, RPL30 or CLDN3 and wherein the second biomarker comprises a target antibody against ACPP, BCL2, CXCR4, IL-6, IL-8, PSA(F) (free PSA), PSA(T) (total, or free plus bound PSA), or PTGER2.  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.   For example, since each antibody the bind a different antigen is structurally and functionally distinct, each panel with different antibody components is also distinct. Accordingly, a thorough search and consideration of the technical literature, and consideration of different non-prior art issues would be particularly pertinent in this case.  
Therefore, the examination of claims directed to any one species requires a unique search and consideration of different non-prior art issues that are not required for examination of claims directed to any other species and will not provide adequate information regarding any other.  See MPEP § 809.  


3.	Therefore, Applicant is required under 35 U.S.C. 121 to elect any one species of first biomarker and second biomarker as set forth in the claims for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.    As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.


4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is further reminded that a generic claim may be allowable over the prior art, but not necessarily over 35 U.S.C. 101 and 112.


5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached at Monday through Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

Respectfully,							
Brad Duffy							
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
June 15, 2022